Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION

Status of Claims

Claims 1-19 are pending in this Office Action.


Information Disclosure Statement (IDS)

The IDS submitted 01/03/2020 has been considered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

1.	Claims 1-8,11-15,18 and 19 are rejected under 35 U.S.C 103 as being patentable over AKIYAMA (USPUB 20210004967, filed 03/23/2018) in view of Ratner et al. (USPUB 20170337711, filed 04/05/2017).

As per claim 1, AKIYAMA teaches  An image processing apparatus comprising: an extraction unit that extracts features from video frames of a video ( extraction of image frame taught within Paragraphs [0044-0046], [0061]) ; a determination unit that determines ( determination process taught within Paragraphs [0019-0021], [0051-0054]) , for non-initial video frames in the video, reference information of an object detected in a previous video frame thereof in a corresponding non-initial video frame with respect to object information of the object ( FIG. 7 and 8 showing the tracking of the object within the image  and Paragraphs [0067-0068])  ; and a detection unit that detects ( FIG. 1- DETECTION ( 102), for an initial video frame in the video, an object from the initial video frame based on the features ( Paragraphs [0046 ] and [0061- 0063]) , 
AKIYAMA  does not explicitly teach detects, for the non-initial video frames in the video, an object from a corresponding non-initial video frame based on the features and the determined reference information.  
However, within analogous art, Ratner et al. teaches  detects ( detection taught within Paragraph [0299]) , for the non-initial video frames in the video, an object from a corresponding non-initial video frame based on the features and the determined reference information ( Paragraphs ( [0301-0302] and  [0346-0347]) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Ratner et al. within the modified teaching of the Object tracking device, object tracking method, and object tracking program mentioned by AKIYAMA because the Video processing and encoding mentioned by Ratner et al. provides a system and method for implementing the segmentation and object analysis techniques to achieve video processing (Paragraph [0003]). 
		Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Video processing and encoding mentioned by Ratner et al.   within the modified teaching of the Object tracking device, object tracking method, and object tracking program mentioned by AKIYAMA for implementation a system and method for segmentation and object analysis techniques to achieve video processing (Paragraph [0003]).

As per claim 2, Combination of AKIYAMA  and Ratner et al. teach claim 1, 
AKIYAMA teaches wherein the object information of one object detected in one video frame( Paragraphs [0089-0091]) at least comprises: a position of the object in the video frame ( the position of the object within the image frame taught within Paragraphs [0063-0064]) , and an occurrence probability of occurrence of the object in each area of a next video frame ( FIG. 8 and 13 showing the target object movement  within the image frames and Paragraphs [0067-0068] and [0075])  .  

As per claim 3,  Combination of AKIYAMA  and Ratner et al. teach claim 2,
AKIYAMA teaches wherein for any one video frame of the non-initial video frames in the video( Paragraphs [0089-0091]),the determination unit determines, based on a position of an object detected in a previous video frame of the video frame ( Paragraph [0077]- “…The detection process for image 3 can properly detect individual person areas as two persons overlapped in a fore-and-aft direction, and therefore the matching process can properly obtain object-tracking identifiers (ID1, ID2).  The integration process determines that an object (i.e. a person) assigned the object-tracking identifier ID1 is associated with an object (i.e. a person) assigned the object-tracking identifier id1, thus producing an integrated object position as the object position (or area) detected by the detection process….”) , reference information of the object  ( Paragraph [0090]) in the video frame by determining candidate information of the object in the video frame from a surrounding area of a corresponding position of the video frame ( Paragraph [0063]- “…In particular, a surrounding area around an object position determined by the integration process (S1051) can be set as a tracking area for a tracking process firstly carried out after starting the overall process of the object tracking device 100, because a previous tracking result does not exist.  As a method of extracting image features or a method of calculating scores, it is possible to use known methods; it is possible for the tracking process to use same image features as image features used in the foregoing detection process, alternatively, it is possible for the tracking process to use different image features than image features used for the detection process….”).  

As per claim 4, Combination of AKIYAMA  and Ratner et al. teach claim 3,
AKIYAMA teaches wherein for any one video frame of the non-initial video frames in the video( Paragraphs [0089-0091]), the determination unit determines ( Paragraph [0077]) , based on the occurrence probability of the object detected in the previous video frame of the video frame( FIG. 8 and 13 showing the target object movement  within the image frames and Paragraphs [0067-0068] and [0075]), reference information of the object in the video frame from the determined candidate information ( Paragraphs [0090-0092]) .  

As per claim 6,  Combination of AKIYAMA  and Ratner et al. teach claim 4,
AKIYAMA teaches wherein, for any one video frame of the non-initial video frames in the video ( Paragraphs [0089-0091]) , the determination unit determines the candidate information of the object in the video frame from the surrounding area via a pre-generated first neural network based on the features ( frame from the surrounding area taught within Paragraphs [0063-0064]) .  

As per claim 7, Combination of AKIYAMA  and Ratner et al. teach claim 1,
 AKIYAMA teaches further comprises: a tracking unit  ( FIG. 1- TRACKING ( 104)) that associates the object in each video frame in the video based on object information of the object detected in the initial video frame in the video  ( Paragraph [0062- “The tracking part 104 is configured to execute a tracking process (S1042) with respect to a first image in a tracking-image string, and objects, which are located at object positions produced by the integration process (S1051) or which are located at object positions determined according to previous results of tracking, will be tracked in the tracking-image string until its last image. …”) and reference information determined in the non-initial video frames in the video( Paragraphs [0063-0064]).  

As per claim 8, Combination of AKIYAMA  and Ratner et al. teach claim 1,
Within analogous art, Ratner et al. teaches wherein the extraction unit extracts a first feature from each video frame of the video to obtain the features ( feature extraction taught within Paragraphs [0392] and [0405]) , and wherein, for the non-initial video frames in the video, the extraction unit extracts the first feature ( Paragraphs [0405] and  [0414])  from a low resolution image of a corresponding non-initial video frame ( low resolution taught within Paragraph [0273]) .  


As per claim 11,AKIYAMA teaches  An image processing method comprising: an extraction step of extracting features from video frames of a video ( extraction of image frame taught within Paragraphs [0044-0046], [0061]) ; a determination step of determining ( determination process taught within Paragraphs [0019-0021], [0051-0054]) , for non-initial video frames in the video, reference information of an object detected in a previous video frame thereof in a corresponding non-initial video frame with respect to object information of the object ( FIG. 7 and 8 showing the tracking of the object within the image  and Paragraphs [0067-0068])  ; and a detection step of detecting ( FIG. 1- DETECTION ( 102), for an initial video frame in the video, an object from the initial video frame based on the features ( Paragraphs [0046 ] and [0061- 0063]);
AKIYAMA  does not explicitly teach detecting, for the non-initial video frames in the video, an object from a corresponding non-initial video frame based on the features and the determined reference information.
However, within analogous art, Ratner et al. teaches  detects ( detection taught within Paragraph [0299]) , for the non-initial video frames in the video, an object from a corresponding non-initial video frame based on the features and the determined reference information ( Paragraphs ( [0301-0302] and  [0346-0347]) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Ratner et al. within the modified teaching of the Object tracking device, object tracking method, and object tracking program mentioned by AKIYAMA because the Video processing and encoding mentioned by Ratner et al. provides a system and method for implementing the segmentation and object analysis techniques to achieve video processing (Paragraph [0003]). 
		Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Video processing and encoding mentioned by Ratner et al.   within the modified teaching of the Object tracking device, object tracking method, and object tracking program mentioned by AKIYAMA for implementation a system and method for segmentation and object analysis techniques to achieve video processing (Paragraph [0003]).

As per claim 12, Combination of AKIYAMA  and Ratner et al. teach claim 11,
AKIYAMA teaches wherein the object information of one object detected in one video frame ( Paragraphs [0089-0091]) at least comprises a position of the object in the video frame ( the position of the object within the image frame taught within Paragraphs [0063-0064]) , and 
an occurrence probability of occurrence of the object in each area of a next video frame ( FIG. 8 and 13 showing the target object movement  within the image frames and Paragraphs [0067-0068] and [0075])  .  

As per claim 13, Combination of AKIYAMA  and Ratner et al. teach claim 12,
AKIYAMA teaches wherein for any one video frame of the non-initial video frames in the video( Paragraphs [0089-0091]), in the determination step, based on a position of the object detected in a previous video frame of the video frame( Paragraph [0077]- “…The detection process for image 3 can properly detect individual person areas as two persons overlapped in a fore-and-aft direction, and therefore the matching process can properly obtain object-tracking identifiers (ID1, ID2).  The integration process determines that an object (i.e. a person) assigned the object-tracking identifier ID1 is associated with an object (i.e. a person) assigned the object-tracking identifier id1, thus producing an integrated object position as the object position (or area) detected by the detection process….”), reference information of an object( Paragraph [0090])  in the video frame is determined by determining candidate information of the object in the video frame from a surrounding area of a corresponding position of the video frame( Paragraph [0063]- “…In particular, a surrounding area around an object position determined by the integration process (S1051) can be set as a tracking area for a tracking process firstly carried out after starting the overall process of the object tracking device 100, because a previous tracking result does not exist.  As a method of extracting image features or a method of calculating scores, it is possible to use known methods; it is possible for the tracking process to use same image features as image features used in the foregoing detection process, alternatively, it is possible for the tracking process to use different image features than image features used for the detection process….”).  

As per claim 14, Combination of AKIYAMA  and Ratner et al. teach claim 11,
AKIYAMA teaches further comprises:  a tracking step  ( FIG. 1 showing a tracking unit for tracking object ) of associating the object in each video frame in the video based on object information of the object detected in the initial video frame in the video ( Paragraph [0062- “The tracking part 104 is configured to execute a tracking process (S1042) with respect to a first image in a tracking-image string, and objects, which are located at object positions produced by the integration process (S1051) or which are located at object positions determined according to previous results of tracking, will be tracked in the tracking-image string until its last image. …”) and reference information determined in the non-initial video frames in the video( Paragraphs [0063-0064]).  

As per claim 15,  Combination of AKIYAMA  and Ratner et al. teach claim 11,
Within analogous art, Ratner et al. teaches wherein in the extraction step, a first feature is extracted from each video frame of the video to obtain the features( feature extraction taught within Paragraphs [0392] and [0405]); and wherein, for the non-initial video frames in the video, in the extraction step, the first feature( Paragraphs [0405] and  [0414]) is extracted from a low resolution image of a corresponding non-initial video frame ( low resolution taught within Paragraph [0273]).  

As per claim 18, AKIYAMA teaches An image processing apparatus  ( ABSTRACT and Paragraph [0019]) comprising: an acquisition device that acquires a video(Capturing of video taught within Paragraphs[0003] and  [0040]) ;  a storage device that stores instructions ( FIG. 16 and storing of program taught within Paragraph [0040]) ; and a processor that executes the instructions based on the acquired video ( Processor taught within Paragraphs[0040] and [0043])  , so that the processor at least implements an image processing  ( Paragraphs [0091-0092]) method, the image processing method comprising: an extraction step of extracting features from video frames of a video( extraction of image frame taught within Paragraphs [0044-0046], [0061]);  a determination step of determining( determination process taught within Paragraphs [0019-0021], [0051-0054]), for non-initial video frames in the video, reference information of an object detected in a previous video frame thereof in a corresponding non-initial video frame with respect to object information of the object( FIG. 7 and 8 showing the tracking of the object within the image  and Paragraphs [0067-0068]); and a detection step of detecting( FIG. 1- DETECTION ( 102)), for an initial video frame in the video, an object from the initial video frame based on the features ( Paragraphs [0046 ] and [0061- 0063]); 
AKIYAMA  does not explicitly teach detecting, for the non-initial video frames in the video, an object from a corresponding non-initial video frame based on the features and the determined reference information.  
However, within analogous art, Ratner et al. teaches  detecting ( detection taught within Paragraph [0299]) , for the non-initial video frames in the video, an object from a corresponding non-initial video frame based on the features and the determined reference information ( Paragraphs ( [0301-0302] and  [0346-0347]) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Ratner et al. within the modified teaching of the Object tracking device, object tracking method, and object tracking program mentioned by AKIYAMA because the Video processing and encoding mentioned by Ratner et al. provides a system and method for implementing the segmentation and object analysis techniques to achieve video processing (Paragraph [0003]). 
		Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Video processing and encoding mentioned by Ratner et al.   within the modified teaching of the Object tracking device, object tracking method, and object tracking program mentioned by AKIYAMA for implementation a system and method for segmentation and object analysis techniques to achieve video processing (Paragraph [0003]).

As per claim 19, AKIYAMA teaches An image processing system  ( ABSTRACT and Paragraph [0019])comprising: an acquisition apparatus that acquires a video(Capturing of video taught within Paragraphs[0003] and  [0040]); an image processing apparatus that detects an object from the acquired video, the image processing apparatus comprising:   an extraction unit that extracts features from video frames of the video( extraction of image frame taught within Paragraphs [0044-0046], [0061]); a determination unit that determines( determination process taught within Paragraphs [0019-0021], [0051-0054]), for non-initial video frames in the video, reference information of an object detected in a previous video frame thereof in a corresponding non-initial video frame with respect to object information of the object( FIG. 7 and 8 showing the tracking of the object within the image  and Paragraphs [0067-0068]); and a detection unit that detects( FIG. 1- DETECTION ( 102)), for an initial video frame in the video, an object from the initial video frame based on the features ( Paragraphs [0046 ] and [0061- 0063]), and a post-processing apparatus that performs a subsequent image processing operation based on the detected object ( integration (105) processor taught within FIG. 1 and Paragraphs [0064-0065])  , wherein the acquisition apparatus, the image processing apparatus ( Paragraphs [0040],[0044]) , and  the post-processing apparatus are connected to each other via a network ( Paragraphs [0096]- “…it is possible to register object-tracking programs with servers or the like, thus downloading programs to a computer system through networks.”).
AKIYAMA  does not explicitly teach detects, for the non-initial video frames in the video, an object from a corresponding non-initial video frame based on the features and the determined reference information;
However, within analogous art, Ratner et al. teaches detects ( detection taught within Paragraph [0299]) , for the non-initial video frames in the video, an object from a corresponding non-initial video frame based on the features and the determined reference information ( Paragraphs ( [0301-0302] and  [0346-0347]);
	One of ordinary skill in the art would have been motivated to combine the teaching of Ratner et al. within the modified teaching of the Object tracking device, object tracking method, and object tracking program mentioned by AKIYAMA because the Video processing and encoding mentioned by Ratner et al. provides a system and method for implementing the segmentation and object analysis techniques to achieve video processing (Paragraph [0003]). 
		Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Video processing and encoding mentioned by Ratner et al.   within the modified teaching of the Object tracking device, object tracking method, and object tracking program mentioned by AKIYAMA for implementation a system and method for segmentation and object analysis techniques to achieve video processing (Paragraph [0003]).


2.	Claims 9,10,16 and 17   are rejected under 35 U.S.C 103 as being patentable over AKIYAMA (USPUB 20210004967, filed 03/23/2018) in view of Ratner et al. (USPUB 20170337711, filed 04/05/2017) in further view of Black et al. (USPUB 20160203361) and Amon et al. (USPUB 20210089816).


As per claim 9, Combination of AKIYAMA  and Ratner et al. teach claim 1,
Within analogous art , Black et al. teaches wherein the extraction unit ( extraction subsystem (205) within Paragraphs [0067-0068]) , the determination unit ( determining process taught within Paragraphs [0405-0406]) , 
	One of ordinary skill in the art would have been motivated to combine the teaching of Black et al. 	within the combined modified teaching of the Object tracking device, object tracking method, and object tracking program mentioned by AKIYAMA  and the Video processing and encoding mentioned by Ratner et al. because the Method and apparatus for estimating body shape mentioned by Black et al. 	 provides a system and method for implementing estimation of  human feature ( body shape)  detection from image data  (Paragraph [0015]). 
		Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement t the Method and apparatus for estimating body shape mentioned by Black et al.    within the combined modified teaching of the Object tracking device, object tracking method, and object tracking program mentioned by AKIYAMA  and the Video processing and encoding mentioned by Ratner et al. for implementation a system and method for the estimation of  human feature ( body shape)  detection from image data  (Paragraph [0015]).
		Black does not explicitly teach the detection unit perform corresponding operations using a pre-generated second neural network.
	However, within analogous art , Amon et al. teaches the detection unit perform corresponding operations using a pre-generated second neural network ( Paragraphs [0088-0089]) .
	One of ordinary skill in the art would have been motivated to combine the teaching of Amon et al. within the combined modified teaching of the Object tracking device, object tracking method, and object tracking program mentioned by AKIYAMA  and the Video processing and encoding mentioned by Ratner et al. and the Method and apparatus for estimating body shape mentioned by Black et al. because  the Method and apparatus for analyzing an image mentioned by Amon et al.  provides a system and method for implementing the  analyzing of an image using an artificial deep neural network (Paragraph [0002]). 
		Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Method and apparatus for analyzing an image mentioned by Amon et al.    within the combined modified teaching of the Object tracking device, object tracking method, and object tracking program mentioned by AKIYAMA  and the Video processing and encoding mentioned by Ratner et al. and the Method and apparatus for estimating body shape mentioned by Black et al.  for implementation a system and method for the  analyzing of an image using an artificial deep neural network (Paragraph [0002]).

As per claim 10, Combination of AKIYAMA  and Ratner et al. teach claim 1,
Within analogous art , Black et al. teaches wherein the object detection operation performed by the detection unit is to detect an area  ( Paragraphs [0372] and [0382]) of an object in a video frame or detect a key point of an object in a video frame ( Paragraphs [0309-0310]) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Black et al. 	within the combined modified teaching of the Object tracking device, object tracking method, and object tracking program mentioned by AKIYAMA  and the Video processing and encoding mentioned by Ratner et al. because the Method and apparatus for estimating body shape mentioned by Black et al. 	 provides a system and method for implementing estimation of  human feature ( body shape)  detection from image data  (Paragraph [0015]). 
		Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement t the Method and apparatus for estimating body shape mentioned by Black et al.    within the combined modified teaching of the Object tracking device, object tracking method, and object tracking program mentioned by AKIYAMA  and the Video processing and encoding mentioned by Ratner et al. for implementation a system and method for the estimation of  human feature ( body shape)  detection from image data  (Paragraph [0015]).

As per claim 16, Combination of AKIYAMA  and Ratner et al. teach claim 11,
Within analogous art , Black et al. teaches wherein in the extraction step( extraction subsystem (205) within Paragraphs [0067-0068]), the determination step ( determining process taught within Paragraphs [0405-0406]), 
	One of ordinary skill in the art would have been motivated to combine the teaching of Black et al. 	within the combined modified teaching of the Object tracking device, object tracking method, and object tracking program mentioned by AKIYAMA  and the Video processing and encoding mentioned by Ratner et al. because the Method and apparatus for estimating body shape mentioned by Black et al. 	 provides a system and method for implementing estimation of  human feature ( body shape)  detection from image data  (Paragraph [0015]). 
		Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement t the Method and apparatus for estimating body shape mentioned by Black et al.    within the combined modified teaching of the Object tracking device, object tracking method, and object tracking program mentioned by AKIYAMA  and the Video processing and encoding mentioned by Ratner et al. for implementation a system and method for the estimation of  human feature ( body shape)  detection from image data  (Paragraph [0015]).
 	Black does not explicitly teach the detection step, corresponding operations are performed using a pre-generated second neural network.  
	However, within analogous art , Amon et al. teaches the detection step, corresponding operations are performed using a pre-generated second neural network ( Paragraphs [0088-0089]) .
	One of ordinary skill in the art would have been motivated to combine the teaching of Amon et al. within the combined modified teaching of the Object tracking device, object tracking method, and object tracking program mentioned by AKIYAMA  and the Video processing and encoding mentioned by Ratner et al. and the Method and apparatus for estimating body shape mentioned by Black et al. because  the Method and apparatus for analyzing an image mentioned by Amon et al.  provides a system and method for implementing the  analyzing of an image using an artificial deep neural network (Paragraph [0002]). 
		Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Method and apparatus for analyzing an image mentioned by Amon et al.    within the combined modified teaching of the Object tracking device, object tracking method, and object tracking program mentioned by AKIYAMA  and the Video processing and encoding mentioned by Ratner et al. and the Method and apparatus for estimating body shape mentioned by Black et al.  for implementation a system and method for the  analyzing of an image using an artificial deep neural network (Paragraph [0002]).

As per claim 17, Combination of AKIYAMA  and Ratner et al. teach claim 11,
Within analogous art , Black et al. teaches wherein in the object detection operation performed in the detection step ( Paragraphs [0372] and [0382]), an area of an object in a video frame or a key point of an object in a video frame is to detected( Paragraphs [0309-0310]).  
	One of ordinary skill in the art would have been motivated to combine the teaching of Black et al. 	within the combined modified teaching of the Object tracking device, object tracking method, and object tracking program mentioned by AKIYAMA  and the Video processing and encoding mentioned by Ratner et al. because the Method and apparatus for estimating body shape mentioned by Black et al. 	 provides a system and method for implementing estimation of  human feature ( body shape)  detection from image data  (Paragraph [0015]). 
		Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement t the Method and apparatus for estimating body shape mentioned by Black et al.    within the combined modified teaching of the Object tracking device, object tracking method, and object tracking program mentioned by AKIYAMA  and the Video processing and encoding mentioned by Ratner et al. for implementation a system and method for the estimation of  human feature ( body shape)  detection from image data  (Paragraph [0015]).

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Allowable Subject Matter

3.          Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

4.         The following is an examiner’s statement of reasons for objecting the claims as allowable subject matter: 

As to claim 5 , prior art of record does not teach or suggest the limitation mentioned within claim 5 : “…wherein for any one video frame of the non-initial video frames in the video, the determination unit determines the candidate information of the object in the video frame from the surrounding area based on a scale of the object in the previous video frame of the video frame; and the determination unit determines the candidate information of the object in the video frame from the surrounding area based on a motion trend of the object from the previous video frame of the video frame to the video frame.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S. ISMAIL whose telephone number is (571)272-9799 and Fax # (571)273-9799. The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/ If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR S ISMAIL/Primary Examiner, Art Unit 2637